Citation Nr: 1738889	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic thoracolumbar strain, with degenerative joint and disc disease prior to February 4, 2014, and in excess of 20 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

When this case was most recently before the Board in January 2017, it was remanded for further development.  The case has now been returned for additional appellate review.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran most recently underwent a VA examination in February 2017; however, the examiner failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate examination.  

Next, the Board notes that the Veteran asserts he is unable to work primarily because of his lumbar spine disorder.  VA will grant a total disability rating based on individual unemployability (TDIU) when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  If there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Disabilities resulting from a common etiology will be considered a single disability.  Id.

Service connection is currently in effect for a chronic low back strain with degenerative joint and disc disease, which is rated as 20 percent disabling, as well as hernia surgery residuals and a hernia surgery scar, which are each rated as 10 percent disabling.  The Veteran's combined disability rating is 40 percent.  As such, the schedular criteria for TDIU have not been met.  

Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Service.  Id.  

The evidence of record shows the Veteran has a high school diploma.  In a December 2016 VA Form 21-8940, the Veteran stated his only other education or training was approximately one year of training in carpentry.  In addition, the Veteran stated he last worked in 2004 as a housing assistant with the Outreach Community Health Center.  In the course of this appeal the Veteran has undergone several VA examinations, which chronicle his difficulties with bending, walking, sitting, standing, twisting, and lifting as a result of his lumbar spine disability.  In the course of the Veteran's most recent February 2017 VA examination, the examiner indicated the Veteran's back disability would preclude him from sitting, standing, or walking for more than 45 minutes.  The examiner went on to state the Veteran's disability renders him unable to find or maintain substantially gainful employment.  Though the examiner authored an addendum statement wherein she found the Veteran "should be able to do sedentary work with pacing," she failed to consider the Veteran's prior work history and education when providing this statement.  In addition, the Veteran has provided a private medical assessment from Dr. D.M. in August 2016.  In this statement, Dr. D.M. determined the Veteran's disability has rendered him "unable to secure and follow substantially gainful employment."  The physician explained that his disability causes extreme sitting, standing and walking limitations.  

In sum, the Board finds that there is plausible evidence which suggests the Veteran is unable to secure and follow a substantially gainful occupation due to his lumbar spine disorder.  Therefore, if following the above-noted VA examination the Veteran still does not satisfy the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a), the claim must be referred to the Director of Compensation Service for extraschedular approval.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected lumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  If following the Veteran's above-noted examination, he still does not satisfy the schedular criteria for entitlement to a TDIU rating, refer the issue to the Director of Compensation Service for consideration pursuant to 38 C.F.R. § 4.16(b).  The electronic claims file must be made available to the Director of Compensation Service.  

4.  Undertake any other development determined to be warranted.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

